DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 indicate that the predetermined criterion may be met when “an electrical characteristic measurement” is above or below a threshold. Claim 1 already indicates that first and second electrical characteristic measurements are obtained. It is unclear if “an electrical characteristic measurement” refers to one or both of these, or to an additional measurement. For the purposes of examination the claims will be treated as though reciting that the criterion is met when “the first or second characteristics measurement” is above or below a threshold, but correction is required. This issue is also found in claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing a measurement to a criterion to determine if a sensor is stabilized, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this comparison to a criterion does not provide an improvement to technology, does not effect any treatment, is not applied with a particular machine (or any machine), does not effect any transformation, and generally does not apply the abstract idea in any meaningful way beyond being generally linked to a sensing environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only elements in the claims are electrodes which are part of a glucose sensor, which are not described with any particularity and which are well-understood, routine, and conventional components of a glucose sensor and are not actively included in the actual claimed method but only passively recited as the recipients of an applied stimulus; the recited application of voltage and measurement of a characteristic are not performed with any particular machines or, even, any machines at all. As such, considered individually and as a whole, the claim elements do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as they are all directed to aspects of the evaluation of the response to the stimulus which is the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9, 11-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heil (US 2003/0208236) in view of Bharmi (US 2006/0247685), as evidenced by “Electrochemistry Dictionary”, Case Western Reserve University, 8 Nov 2001 and “Electrode Reactions and Kinetics”, CHEM465/865, 2004-3, 20 Oct 2004.
Regarding claim 1, Heil discloses a method (410) comprising: 
(a) generating an anodic current by applying a first voltage to one of the plurality of electrodes for a first predetermined time period (paragraphs [0043], [0045], [0051]); 
(b) generating a cathodic current by waiting a second predetermined time period with no voltage application to the one of the electrodes (figure 7, the pauses between voltages); 
(c) measuring an electrical characteristic of the sensor to obtain a first electrical characteristic measurement (paragraph [0056]); 
(d) determining whether the first electrical characteristic measurement meets a predetermined criterion which indicates that the sensor is stabilized (paragraphs [0041], [0056]);
(e) if the sensor is determined to be stabilized, performing a measurement with the plurality of electrodes (paragraph [0056]);
(f) if the sensor is determined not to be stabilized, applying a second voltage to said one of the plurality of electrodes for a third predetermined time period, waiting a fourth predetermined time period with no voltage application to the said one of the electrodes, measuring the electrical characteristic of the sensor to obtain a second electrical characteristic measurement, and determining whether said second electrical characteristic measurement meets said predetermined criterion which indicates sensor stabilization (paragraphs [0041], [0056]). 
Heil does not disclose the sensor being a glucose sensor. Bharmi teaches an electrode-based sensing system that uses signals like those obtained in Heil's system to measure blood glucose (paragraphs [0007], [0011], [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Heil's system to also measure glucose, as taught by Bharmi, in order to provide additional information about a subject.
The Examiner notes that an electrode reaction inherently involves generation of anodic and cathodic currents, where these identify the direction of the net flow of electrons; applying a potential polarizes the system in one “direction”, either anodic or cathodic, but when a potential is not applied the system returns to its equilibrium by essentially reversing the process – see “Electrode Reactions and Kinetics” and “Electrochemistry Dictionary and Encyclopedia”, particularly “partial current (density)”. 
The Examiner also notes that, when reading the preamble in the context of the entire claim, the recitation “method of reducing time” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 2, Heil further discloses that said first and third predetermined time periods have different durations (paragraph [0044], [0045] – the duration may be varied).  
Regarding claim 3, Heil further discloses that said second and fourth predetermined time periods have different durations (paragraphs [0044], [0045] – the frequency may be varied).  
Regarding claim 4, Heil further discloses that said first and second voltages have different magnitudes (paragraphs [0044], [0045] – the amplitude may be varied).  
Regarding claim 5, Heil further discloses that said predetermined criterion is met when an electrical characteristic measurement is above a lower threshold value (paragraph [0056]).  
Regarding claim 6, Heil further discloses that said criterion is an upper threshold value (paragraph [0057]).  
Regarding claim 7, Heil further discloses that said electrical characteristic is “a resistance” (paragraph [0056] calls for measurement of impedance which is “a resistance” in that it is a measure of opposition or a resistance in a circuit).
Regarding claim 9, Heil further discloses that the voltages include a ramp waveform, a sinusoidal waveform, a stepped waveform, a squarewave waveform, a direct current voltage level, or a plurality of short duration pulses (figure 7).  

Regarding claim 11, Heil discloses a method (step 410) comprising: applying a first anodic current through an electrode of the plurality of electrodes for a first time period (paragraphs [0043], [0045], [0051]); applying a first cathodic current through the electrode of the plurality of electrodes for a second time period (figure 7, the pauses between voltages); measuring an electrical characteristic of the analyte sensor to obtain a first electrical characteristic measurement (paragraph [0056]); determining that the first electrical characteristic measurement does not meet a predetermined criterion which indicates sensor stabilization (paragraph [0041], [0056]); applying a second anodic current through the electrode of the plurality of electrodes for a third time period (paragraph [0041], [0056]); applying a second cathodic current through the electrode of the plurality of electrodes for a fourth time period (paragraph [0041], [0056]); measuring the electrical characteristic of the analyte sensor to obtain a second electrical characteristic measurement(paragraph [0041], [0056]); determining that the second electrical characteristic measurement meets the predetermined criterion (paragraph [0041], [0056]); and measuring a characteristic level in a patient's bodily environment with the plurality of electrodes (paragraph [0014]).  
Heil does not disclose the sensor being used to sense an analyte value in the patient’s bodily fluid. Bharmi teaches an electrode-based sensing system that uses signals like those obtained in Heil's system to measure an analyte in bodily fluid(paragraphs [0007], [0011], [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Heil's system to also measure an analyte in bodily fluid, as taught by Bharmi, in order to provide additional information about a subject.
The Examiner notes that an electrode reaction inherently involves generation of anodic and cathodic currents, where these identify the direction of the net flow of electrons; applying a potential polarizes the system in one “direction”, either anodic or cathodic, but when a potential is not applied the system returns to its equilibrium by essentially reversing the process – see “Electrode Reactions and Kinetics” and “Electrochemistry Dictionary and Encyclopedia”, particularly “partial current (density)”. 
The Examiner also notes that, when reading the preamble in the context of the entire claim, the recitation “method of reducing time” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 12, Heil further discloses varying the duration of the time periods to achieve a desired effect (paragraphs [0042]-[0054], but does not explicitly call for this duration to be longer than one minute. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) , such that it would be obvious to one of ordinary skill in the art to try using time periods of longer than one minute. See also MPEP 2144.05.
Regarding claim 13, Heil further discloses that applying the first anodic current through the electrode of the plurality of electrodes for the first time period includes applying a first voltage signal to the electrode during the first time period (paragraphs [0043], [0045], [0051]); and applying the first cathodic current through the electrode of the plurality of electrodes for the second time period includes waiting the second time period with no voltage application to the electrode (figure 7, the pauses between voltages).  
Regarding claim 14, Heil further discloses that the first voltage signal includes a direct current (DC) signal, a ramp signal, a sinusoidal signal, a stepped signal, a square-wave signal, a plurality of short duration pulses, or a combination thereof (figure 7).  
Regarding claim 15, Heil further discloses that said electrical characteristic is “a resistance” (paragraph [0056] calls for measurement of impedance which is “a resistance” in that it is a measure of opposition or a resistance in a circuit) and that the predetermined criterion is met when a measured value of the electrical characteristic is below an upper threshold value or above a lower threshold value (paragraphs [0056], [0057]).
Regarding claim 16, Heil discloses a method (step 410) for after inserting a plurality of electrodes of a sensor into a patient's body, the method comprising: performing, in each cycle of a plurality of cycles: applying an anodic current through an electrode of the plurality of electrodes by applying a voltage signal to the electrode for a first time period (paragraphs [0043], [0045], [0051]); applying a cathodic current through the electrode by waiting a second time period with no voltage application to the electrode during the second time period (figure 7, the pauses between voltages); measuring an electrical characteristic of the analyte sensor (paragraph [0056]); and determining whether the analyte sensor is stabilized based on the measured electrical characteristic of the analyte sensor (paragraphs [0041], [0056]); and measuring, after determining that the sensor is stabilized, a characteristic of the patient's body in the vicinity of the device with the plurality of electrodes (paragraph [0014]).  
Heil does not disclose the sensor being used to sense an analyte value in the patient’s bodily fluid. Bharmi teaches an electrode-based sensing system that uses signals like those obtained in Heil's system to measure an analyte in bodily fluid(paragraphs [0007], [0011], [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Heil's system to also measure an analyte in bodily fluid, as taught by Bharmi, in order to provide additional information about a subject.
The Examiner notes that an electrode reaction inherently involves generation of anodic and cathodic currents, where these identify the direction of the net flow of electrons; applying a potential polarizes the system in one “direction”, either anodic or cathodic, but when a potential is not applied the system returns to its equilibrium by essentially reversing the process – see “Electrode Reactions and Kinetics” and “Electrochemistry Dictionary and Encyclopedia”, particularly “partial current (density)”. 
The Examiner also notes that, when reading the preamble in the context of the entire claim, the recitation “method of reducing time” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 17, Heil further discloses varying the duration of the time periods to achieve a desired effect (paragraphs [0042]-[0054], but does not explicitly call for this duration to be longer than one minute. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) , such that it would be obvious to one of ordinary skill in the art to try using time periods of longer than one minute. See also MPEP 2144.05.
Regarding claim 18, Heil further discloses that the voltage signal includes a direct current (DC) signal, a ramp signal, a sinusoidal signal, a stepped signal, a square-wave signal, or a plurality of pulses (figure 7).  
Regarding claim 19, the Examiner notes that the number of cycles involved depends entirely on the results of the evaluation of the characteristics and whether the criterion is met.  
Regarding claim 20, Heil further discloses that said electrical characteristic is “a resistance” (paragraph [0056] calls for measurement of impedance which is “a resistance” in that it is a measure of opposition or a resistance in a circuit).
Regarding claim 21, Heil further discloses that determining whether the analyte sensor is stabilized based on the measured electrical characteristic of the analyte sensor includes determining whether the measured electrical characteristic is below an upper threshold value or above a lower threshold value (paragraphs [0056], [0057]).  
Regarding claim 22, Bharmi’s analyte sensor is a glucose sensor for measuring a glucose level in the patient's bodily fluid (paragraphs [0007], [0011], [0028]).

Claims 7, 15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heil, as modified and applied above, and further in view of Gonzalez-Martin (US 6805788).
Regarding claims 7 and 20, Heil does not explicitly call for the electrical characteristic to be a current, though Heil does disclose evaluating impedance to determine stabilization (paragraph [0056]). Gonzalez-Martin teaches that impedance is evaluated by measuring a current (column 6, lines 37-42). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Heil, as modified above, with the electrical characteristic being a current, as taught by Gonzalez-Martin, because Heil does not specify how to measure the impedance and Gonzalez-Martin teaches the well-known relationship between impedance, current, and voltage, where impedance is monitored by measuring a current.
Regarding claim 15, Heil further discloses that the predetermined criterion is met when a measured value of the electrical characteristic is below an upper threshold value or above a lower threshold value (paragraphs [0056], [0057]); Heil does not explicitly call for the electrical characteristic to be a current, though Heil does disclose evaluating impedance to determine stabilization (paragraph [0056]). Gonzalez-Martin teaches that impedance is evaluated by measuring a current (column 6, lines 37-42). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Heil, as modified above, with the electrical characteristic being a current, as taught by Gonzalez-Martin, because Heil does not specify how to measure the impedance and Gonzalez-Martin teaches the well-known relationship between impedance, current, and voltage, where impedance is monitored by measuring a current.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the claimed invention as a whole provides an improvement to a technology or technical field, by citing the example of “an improved medical device”. The Examiner initially notes that the claimed invention is directed to a method, not a device, such that this alone distinguishes it from being an “improved medical device”. Further, it is unclear what part of the method results in “reducing time”, as the steps performed in any version of the claims do not have a time component and, rather, are recited as being performed over multiple iterations depending upon what parameters happen to be measured, such that there is not even a guarantee that any particular performance of the method is “faster” than any other method of stabilizing a sensor, and Applicant’s remarks do not provide any clarification as to what aspects of the claims might result in “reducing time” beyond pointing to the claims as a whole. 
Regarding the art rejections, Applicant merely argues that the rejections in the previous Office Action do not anticipate the claims as amended or newly presented, and do not discuss any merits of the art applied; these remarks are entirely moot in light of the rejections above. The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791